If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      February 18, 2021
               Plaintiff-Appellee,

v                                                                     No. 349997
                                                                      Clare Circuit Court
KATHELE MARANDA-DOWN CHURCHILL,                                       LC No. 19-006078-FH

               Defendant-Appellant.


Before: BECKERING, P.J., and SAWYER and SHAPIRO, JJ.

PER CURIAM.

        Defendant appeals her bench-trial conviction of taking or retaining a child by an adoptive
or natural parent, MCL 750.350a(1). The trial court sentenced defendant, as a second-offense
habitual offender, MCL 769.10, to six months’ imprisonment and one year of probation. We
affirm.

                                        I. BACKGROUND

       This case arises out of an incident on August 11, 2018, in which defendant drove away
from a park with her two minor children, taking them from their father, Christopher Churchill.
Under the parent’s custody agreement, Christopher had sole physical custody of the children and
defendant received alternating weeks of parenting time in the summer. According to Christopher,
defendant had not sought to exercise her parenting time since June 6, 2018, when he denied her
parenting time because of concerns about her living situation. Defendant contacted Christopher
on August 10 and asked to set up parental visitation. It was Christopher’s week to have the children
under the custody agreement and he agreed to set up a visitation with defendant at the park.

        Christopher testified that the first 20 minutes of the visit went well, but that defendant was
only “somewhat engaging” the children and “kept looking over to the road . . . .” When three of
defendant’s friends arrived in a white vehicle, defendant called the children over to her and
whispered to them. The children then started running toward defendant’s van. Christopher called
the children’s names, and they stopped running and started to come back to him, but defendant
grabbed the children and took them to her vehicle. Two of defendant’s friends tried to block
Christopher from getting to the children. Christopher got around them and ran in front of


                                                 -1-
defendant’s vehicle. One of the friends grabbed Christopher and pulled him to the ground, and
defendant left with the children.

       Christopher immediately notified law enforcement. Deputy Sheriff Joshua Loudenslager
was dispatched to the scene and saw the license plate number for the white vehicle from a video
taken by a witness in the park. The address for the vehicle was in Roscommon County, and
Loudenslager coordinated with the Roscommon County Sheriff’s Department, who went to the
address but did not find defendant and the children. The next day, Loudenslager received
confirmation that defendant and the children were at the address. Defendant was arrested and the
children were returned to Christopher.

                                         II. ANALYSIS

        Defendant first argues that there was insufficient evidence presented that she intended to
detain or conceal the children from Christopher. We disagree.1

       Michigan’s parental kidnapping statute provides, in part:

               An adoptive or natural parent of a child shall not take that child, or retain
       that child for more than 24 hours, with the intent to detain or conceal the child from
       any other parent or legal guardian of the child who has custody or parenting time
       rights under a lawful court order at the time of the taking or retention. [MCL
       750.350a(1).]

        The intent to detain or conceal the child is a specific-intent element. People v McBride,
204 Mich App 678, 682; 516 NW2d 148 (1994). Because intent is a question of fact, the trier of
fact may infer intent from the circumstances. Id. “Minimal circumstantial evidence and reasonable
inferences can sufficiently prove the defendant’s state of mind, knowledge, or intent.” People v
Miller, 326 Mich App 719, 735; 929 NW2d 821 (2019).

       Defendant argues that she did not intend to detain or conceal the children from Christopher
because he agreed that she could take the children for an overnight visit. This contention is not
supported by the record. It was Christopher’s parenting time and he testified that he agreed only
to allow defendant to visit the children in the park under his supervision. Further, Deputy
Loudenslager spoke with defendant at the Roscommon address and testified that she agreed that
Christopher did not consent to her taking the children, which is evident from events at the park.
Christopher called the children back to him after defendant directed them to her vehicle. Defendant
and her three friends then acted in concert to facilitate the taking of the children, which shows


1
 We review de novo a claim that the evidence in a bench trial was insufficient. People v Lanzo
Constr Co, 272 Mich App 470, 473; 726 NW2d 746 (2006). “The evidence is viewed in a light
most favorable to the prosecution to determine whether the trial court could have found that the
essential elements of the crime were proven beyond a reasonable doubt.” Id. at 474. Conflicts of
evidence “must be resolved in favor of the prosecution.” People v Kanaan, 278 Mich App 594,
619; 751 NW2d 57 (2008).



                                                -2-
premeditation and intent. Christopher tried to prevent the children from getting into defendant’s
van but was blocked by defendant’s friends, and he physically tried to block the van before he was
pulled away. It was reasonable for the trial court to infer from this testimony that defendant did
not actually believe that Christopher had agreed to let her take the children from the park.2

        Defendant also argues that she could not have intended to conceal the children from
Christopher because she took them back to her residence, and Christopher knew where she was
staying. However, Christopher testified that he “knew for a fact” that defendant was homeless at
the time. He explained that defendant “wasn’t staying at the residence where she was telling me
she was staying at,” and that “if she wasn’t staying in her vehicle or . . . at a camp park, or with a
variety of friends, she was with Laura Miller,” one of her friends present at the park. This
testimony indicates that Christopher did not actually know where defendant was staying. Further,
Deputy Loudenslager testified that defendant did not immediately return to the Roscommon
address with the children, indicating concealment. Lastly, regardless of whether defendant acted
with the intent to conceal the children, there was sufficient evidence that she acted with an intent
to detain the children from Christopher. See MCL 750.350a(1) (“An adoptive or natural parent of
a child shall not take that child . . . with the intent to detain or conceal the child . . . .”) (emphasis
added).

        In sum, viewed in the light most favorable to the prosecution, the evidence was sufficient
for the trial court to find that defendant acted with the specific intent to detain or conceal the
children.

       Defendant also argues that there was insufficient evidence that she took or retained the
children for more than 24 hours. Defendant’s argument rests on her assertion that MCL
750.350a(1) requires a parent to either take or retain the child for over 24 hours to be convicted of
parental kidnapping. However, MCL 750.350a(1) plainly presents alternative grounds for
conviction, one of which does not require evidence that the defendant retained the children for
more than 24 hours.3

        Again, the parental kidnapping statute provides, in relevant part, that a natural or adoptive
parent of a child “shall not take that child, or retain that child for more than 24 hours, with the
intent to detain or conceal the child from any other parent . . . .” MCL 750.350a(1) (emphasis
added). The Legislature’s use of the disjunctive term “or” shows that there are two alternative
ways to commit the crime. See People v Kowalski, 489 Mich 488, 499; 803 NW2d 200 (2011).


2
  Defendant’s brief mentions in passing an argument that Christopher initially agreed to let her
take the children but then changed his mind. Even assuming that would provide a legal defense,
the trial court sitting as the trier of fact did not agree and the record does not support defendant’s
argument.
3
  The goal of statutory interpretation is to “ascertain and give effect to the Legislature’s intent.”
People v Wambar, 300 Mich App 121, 124; 831 NW2d 891 (2013) (quotation marks and citation
omitted). “The words of a statute provide the most reliable indicator of the Legislature’s intent
and should be interpreted on the basis of their ordinary meaning and the overall context in which
they are used.” Id. (quotation marks and citation omitted).


                                                   -3-
First, a parent is guilty of parental kidnapping if he or she takes a child, for any amount of time,
with the requisite intent. Second, a parent is also guilty of parental kidnapping if he or she
improperly retains a child for over 24 hours. Accord M Crim JI 19.6. Indeed, this understanding
of the statute was repeated multiple times throughout the trial by the prosecutor and the trial court.
Although the trial court found that both theories were proved beyond a reasonable doubt, we
decline to address whether defendant kept the children for over 24 hours because, as discussed,
there was sufficient evidence that defendant was guilty of parental kidnapping under the “taking”
theory.

       Affirmed.



                                                              /s/ Jane M. Beckering
                                                              /s/ David H. Sawyer
                                                              /s/ Douglas B. Shapiro




                                                 -4-